Order entered July 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01121-CR
                                      No. 05-18-01122-CR

                              OSCAR PEREACRUZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F18-00276-S & F18-00275-S

                                            ORDER
       Before the Court are appellant’s July 22, 2019 third motions for extension of time to file

appellant’s brief. The motions are DENIED.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.     In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is
ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated when the findings are received or at such other time as the Court

deems appropriate.

                                                   /s/    BILL PEDERSEN, III
                                                          JUSTICE